DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 16/719,157, filed 18 December 2019, which claims priority to Provisional Application 62/864,213, filed 20 June 2019.
Claims 1–30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 13 October 2020 fails to comply with 37 C.F.R. § 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 C.F.R. § 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4–5, 13, 19, 23, 25, and 29 are objected to for want of conformity to 37 C.F.R. § 1.75(i), which requires “each element or step” of the claim to be separated by a line indentation.  Appropriate correction is required.
Claims 4, 5, 23, and 30 are objected to because of the following informalities: in each claim, the verb “to comprise” is conjugated improperly according to the number of what is being comprised.  Specifically, two frames “comprise”, and a portion “comprises”.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 20, 21, and 30 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
The term “about” in claims 1, 20, 21, and 30 is a relative term which renders the claim indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–12, 16, 17, 19–24, 29, and 30 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by U.S. Patent Application Publication No. 2014/0267655 A1 (“Richardson”), which was listed on the 13 October 2020 Information Disclosure Statement and cited as a ‘Y’ reference in prosecution for corresponding International Application PCT/US2020/36152.  The International Search Report and Written Opinion are added to the record.
Richardson, directed to color processing of images captured in deficient light environments, teaches with respect to claim 1, a method comprising:
actuating an emitter to emit a plurality of pulses of electromagnetic radiation (¶ 0059, “The emitter may pulse light in a plurality of electromagnetic patterns”);
sensing reflected electromagnetic radiation resulting from the plurality of pulses of electromagnetic radiation with a pixel array of an image sensor (¶¶ 0059–61, pixel array of image sensor receives light synchronized with and corresponding to pulses) to generate a plurality of exposure frames (¶ 0025, different frames produced from differing wavelengths);
detecting motion across two or more sequential exposure frames of the plurality of exposure frames (¶¶ 0047–48, detecting motion in sequential frames);
compensating for the detected motion (cls. 1, 28, “increasing resolution for the pixel array by compensating for the detected motion”); and
combining the two or more sequential exposure frames to generate an image frame (id., “creating a stream of images by combining a plurality of sensed reflected electromagnetic energies into a frame”),
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises one or more of:
electromagnetic radiation having a wavelength from about 513 nm to about 545 nm (¶ 0061, green electromagnetic partition),
. . . from about 565 nm to about 585 nm (id., yellow electromagnetic partition); or
. . . from about 900 nm to about 1000 nm (id., infra-red electromagnetic partition).

Regarding claim 2, Richardson teaches the method of claim 1, wherein compensating for the detected motion comprises:
upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame (¶ 0049, creating upscaled frame using bilinear or bicubic interpolation);
upscaling the first exposure frame without using interpolation to generate a second upscaled frame (id., creating a further upscaled version using no interpolation),
wherein the second upscaled frame comprises a first set of empty pixels (id., no interpolation upscaled frame contains “just zeros where the empty pixels are”); and
filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame (¶ 0054, filling in blank pixels in no interpolation frame with data from the bicubic interpolation).

Regarding claim 3, Richardson teaches the method of claim 2, wherein compensating for the detected motion further comprises:
upscaling a second exposure frame of the two or more sequential exposure frames to generate a third upscaled frame (¶ 0053, combining data from multiple Y frames into a central super-resolved frame); and
filling in a second set of empty pixels in the second upscaled frame with pixel data from the third upscaled frame (¶ 0054, filling in blank pixels in no interpolation frame in no-interpolation frame with data from up-scaled and shifted Y buffers).
Any argument alleging a distinction between the claimed invention and Richardson on the basis of Richardson filling in blank pixels from the bicubic interpolation only if pixels are still blank after filling in pixels with data from the up-scaled and shifted Y buffers differs from a claimed order of steps in claim 2 and claim 3 will be considered unpersuasive because claims 2 and 3 do not specify or require that filing in the second set of empty pixels from the third upscaled frame be performed after filling in the first set of empty pixels from the first upscaled frame.  Contrast with claim 6, which specifies the second exposure frame is captured between the first and third exposure frames.  Even if Applicant were to make such an amendment, such an argument would still be considered unpersuasive since it has been held that changing the order of performing prior art steps in a prior art method, absent any proof of any new and unexpected results, is considered obvious.  In re Burhans, 154 F.2d 690, 692 (C.C.P.A. 1946); see also M.P.E.P. § 2144.04(IV)(C) (Burhans cited as good law as example of Office guidance that a change in sequence of adding ingredients to make a product is generally obvious).

Regarding claim 4, Richardson teaches the method of claim 1, wherein the two or more sequential exposure frames comprises[sic] a red exposure frame, a green exposure frame, and a blue exposure frame (¶¶ 0060–61, example embodiment uses red, green, and blue pulses and corresponding pixel data sets),
and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue (“RGB”) image frame (id.).

Regarding claim 5, Richardson teaches the method of claim 1, wherein the two or more sequential exposure frames comprises[sic] a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame (¶¶ 0039–47, operation in YCbCr color space as alternative to RGB embodiment)
and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame (id.).

Regarding claim 6, Richardson teaches the method of claim 1, wherein sensing the reflected electromagnetic radiation comprises:
generating a first exposure frame based on a pulse of electromagnetic radiation of a first color partition (¶¶ 0038–39, first green frame in R-G-B-G cycle);
generating a second exposure frame based on a pulse of electromagnetic radiation of a second color partition (id., blue frame); and
generating a third exposure frame based on a pulse of electromagnetic radiation of the first color partition (id., second green frame in R-G-B-G cycle);
wherein the second exposure frame is captured between the first exposure frame and the third exposure frame (id., blue frame between green frames);
wherein detecting motion across the two or more sequential exposure frames comprises calculating a relative motion estimate based on the first exposure frame and the third exposure frame using block matching (¶¶ 0050–51, block matching among Y-frames; ¶ 0039, applicability of Y-frame processing to green frames in RGB embodiment); and
wherein compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the relative motion estimate (¶ 0047, adjusting chrominance frames to line up with Y frame; ¶ 0039, applicability of chrominance frame processing to red and blue frames in RGB embodiment).

Regarding claim 7, Richardson teaches the method of claim 6, further comprising:
determining a first motion vector for the first exposure frame and a second motion vector for the second exposure frame (¶ 0055, determining motion of Y frames directly and indirectly for chroma frames; ¶ 0039, applicability of YCbCr processing to RGB embodiment); and
shifting a block of pixels in the first exposure frame by the first motion vector (¶ 0051, shifting frames).

Regarding claim 8, Richardson teaches the method of claim 1, further comprising:
performing bilinear interpolation on luminance data in the two or more sequential exposure frames to generate a first upscaled dataset (¶ 0049, up-scaling using bilinear interpolation BL);
performing bicubic interpolation on the luminance data to generate a second upscaled dataset (id., up-scaling using bicubic interpolation BC); and
calculating a baseline with no interpolation of the luminance data to generate a third upscaled dataset (id., up-scaling without interpolation NI).

Regarding claim 9, Richardson teaches the method of claim 8, wherein detecting motion across two or more sequential exposure frames comprises one or more of:
segmenting data sensed by the pixel array into segments of pixels and nearest neighboring exposure frames (Fig. 2, blocks of pixels in Y frame and neighboring RY frame placed in array);
shifting each segment of pixels in the x [and y] direction[s] and comparing with a neighboring exposure frame at a same resolution to identify motion of an object being imaged in the x [and y] direction[s] (¶ 0050, shifting each block of pixels in x and y directions);
[and] shifting each segment of pixels in the x [and y] direction[s] in sub-pixel increments and comparing to the first upscaled dataset to identify motion of the object being imaged in the x [and y] direction[s] with increased precision (¶ 0051, further refined shifting using chroma frames for super resolution).

Regarding claim 10, Richardson teaches the method of claim 1, wherein sensing the reflected electromagnetic radiation comprises sensing during a readout period of the pixel array [that] is a duration of time when active pixels in the pixel array are read (¶ 0059, pairing image sensor with emitter for synchronized operation).

Regarding claim 11, Richardson teaches the method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (¶ 0026, sequential R-G-B-G pulsing embodiment).  Any argument alleging patentability over Richardson because Richardson teaches away from or discourages sequential pure color pulsing in favor of pulsing of combined sources will be considered unpersuasive as not relevant to the claim rejection over Richardson under 35 U.S.C. § 102.  M.P.E.P. § 2123.

Regarding claim 12, Richardson teaches the method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit two or more wavelengths simultaneously as a single pulse or a single sub-pulse (¶ 0026, preferred embodiment in which the red, green, and blue light sources are pulsed in combination).

Regarding claim 16, Richardson teaches the method of claim 1, further comprising synchronizing timing of the plurality of pulses of electromagnetic radiation to be emitted during a blanking period of the image sensor [that] corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (cl. 24, blanking interval concurrent with portion of pulse).

Regarding claim 17, Richardson teaches the method of claim 1, wherein the two or more sequential exposure frames are captured sequentially in time based on two or more pulses of electromagnetic radiation emitted by the emitter sequentially in time (¶ 0061, data sets corresponding to color pulses).

Regarding claim 19, Richardson teaches the method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (¶ 0025, frame rate of 60 to 240 FPS),
wherein each image frame in the video stream comprises data from a plurality of exposure frames (¶ 0026, combining Y, Cb, and Cr frames or R, G, and B frames),
and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (id., individual luminance, chrominance, or color component frames that are combined).

Regarding claim 20, Richardson teaches the method of claim 1, wherein actuating the emitter comprises actuating the emitter to emit a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength (¶ 0061, operation on combined visible and invisible wavelengths) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of hyperspectral imaging data (id.), wherein the hyperspectral wavelength of electromagnetic radiation comprises:
the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (id., green partition) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (id., infra-red partition); or
the electromagnetic radiation having the wavelength from about 565 to about 585 nm (id., yellow partition) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (id., infrared partition).

Regarding claim 21, Richardson teaches a system comprising:
an emitter for emitting a plurality of pulses of electromagnetic radiation (¶ 0059, emitter that pulses light in a plurality of electromagnetic patterns);
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (¶¶ 0059–61, pixel array of image sensor receives light synchronized with and corresponding to pulses) to generate a plurality of exposure frames (¶ 0025, different frames produced from differing wavelengths); and
one or more processors configurable to execute instructions stored in non-transitory computer-readable storage media (e.g. ¶ 0062, computer implementation), the instructions comprising:
detecting motion across two or more sequential exposure frames of the plurality of exposure frames (¶¶ 0047–48, detecting motion in sequential frames);
compensating for the detected motion (cls. 1, 28, “increasing resolution for the pixel array by compensating for the detected motion”); and
combining the two or more sequential exposure frames to generate an image frame (id., “creating a stream of images by combining a plurality of sensed reflected electromagnetic energies into a frame”),
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises one or more of:
electromagnetic radiation having a wavelength from about 513 nm to about 545 nm (¶ 0061, green electromagnetic partition),
. . . from about 565 nm to about 585 nm (id., yellow electromagnetic partition); or
. . . from about 900 nm to about 1000 nm (id., infra-red electromagnetic partition).

Regarding claim 22, Richardson teaches the system of claim 21, wherein the instructions are such that compensating for the detected motion comprises:
upscaling a first exposure frame of the two or more sequential exposure frames using interpolation to generate a first upscaled frame (¶ 0049, creating upscaled frame using bilinear or bicubic interpolation);
upscaling the first exposure frame without using interpolation to generate a second upscaled frame (id., creating a further upscaled version using no interpolation),
wherein the second upscaled frame comprises a first set of empty pixels (id., no interpolation upscaled frame contains “just zeros where the empty pixels are”); and
filling in the first set of empty pixels of the second upscaled frame with pixel data from the first upscaled frame (¶ 0054, filling in blank pixels in no interpolation frame with data from the bicubic interpolation).

Regarding claim 23, Richardson teaches the system of claim 21, wherein one or more of:
the two or more sequential exposure frames comprises[sic] a luminance (Y) exposure frame, a chrominance blue (Cb) exposure frame, and a chrominance red (Cr) exposure frame (¶¶ 0039–47, operation in YCbCr color space as alternative to RGB embodiment),
and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a YCbCr image frame (id.); or
the two or more sequential exposure frames comprises[sic] a red exposure frame, a green exposure frame, and a blue exposure frame (¶¶ 0060–61, example embodiment uses red, green, and blue pulses and corresponding pixel data sets),
and wherein combining the two or more sequential exposure frames to generate the image frame comprises generating a Red Green Blue (“RGB”) image frame (id.).

Regarding claim 24, Richardson teaches the system of claim 21, wherein the image sensor is configured to:
generate a first exposure frame based on a pulse of electromagnetic radiation of a first color partition (¶¶ 0038–39, first green frame in R-G-B-G cycle);
generate a second exposure frame based on a pulse of electromagnetic radiation of a second color partition (id., blue frame); and
generate a third exposure frame based on a pulse of electromagnetic radiation of the first color partition (id., second green frame in R-G-B-G cycle);
wherein the second exposure frame is captured between the first exposure frame and the third exposure frame (id., blue frame between green frames);
wherein the instructions are such that detecting motion across the two or more sequential exposure frames comprises calculating a relative motion estimate based on the first exposure frame and the third exposure frame using block matching (¶¶ 0050–51, block matching among Y-frames; ¶ 0039, applicability of Y-frame processing to green frames in RGB embodiment) and
wherein the instructions are such that compensating for the detected motion comprises generating a motion compensated frame for the second exposure frame based on the relative motion estimate (¶ 0047, adjusting chrominance frames to line up with Y frame; ¶ 0039, applicability of chrominance frame processing to red and blue frames in RGB embodiment).

Regarding claim 29, Richardson teaches the system of claim 21, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (¶ 0025, frame rate of 60 to 240 FPS),
wherein each image frame in the video stream comprises data from a plurality of exposure frames (¶ 0026, combining Y, Cb, and Cr frames or R, G, and B frames),
and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (id., individual luminance, chrominance, or color component frames that are combined).

Regarding claim 30, Richardson teaches the system of claim 21, wherein at least a portion of a plurality of pulses of electromagnetic radiation comprise[sic] a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength (¶ 0061, operation on combined visible and invisible wavelengths) such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image comprising an overlay of hyperspectral imaging data (id.), wherein the hyperspectral wavelength of electromagnetic radiation comprises:
the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm (id., green partition) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (id., infra-red partition); or
the electromagnetic radiation having the wavelength from about 565 to about 585 nm (id., yellow partition) and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (id., infrared partition).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13–15 and 25–27 are rejected under 35 U.S.C. § 103 as obvious over Richardson in view of U.S. Patent Application Publication No. 2015/0381909 A1 (“Butte”).
Richardson teaches with respect to claim 13 the method of claim 1, wherein sensing the reflected electromagnetic radiation comprises generating a hyperspectral exposure frame based on a hyperspectral pulse emitted by the emitter (¶ 0061, operation on combined visible and invisible wavelengths).
The claimed invention differs from Richardson in that the claimed invention specifies using the hyperspectral exposure frame to determine a location of a critical tissue structure.  Richardson mentions medical imaging generically, but not the claimed specific process.  However, Butte, directed to emission for white and infrared light, teaches with respect to claim 13:
providing the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (¶¶ 0098–0100, application to labeling and imaging a tumor).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Richardson system to provide images for the Butte image processing, to diagnose and remove tumors.  Butte ¶ 0012.

Regarding claim 14, Richardson in view of Butte teaches the method of claim 13, further comprising:
receiving the location of the critical tissue structure from the corresponding system (Butte ¶¶ 0098–100, labeling a tumor),
generating an overlay frame comprising the location of the critical tissue structure within the scene (¶ 0167, fluorescent image); and
combining the overlay frame with a color image depicting the scent to indicate the location of the reagent within the scene (id., composite image).

Regarding claim 15, Richardson in view of Butte teaches the method of claim 14, wherein the critical tissue structure comprises . . . a tumor (Butte ¶¶ 0098–100, application for tumor surgery).

Regarding claim 25, Richardson teaches the system of claim 21, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor (¶ 0061, operation on combined visible and invisible wavelengths).
The claimed invention differs from Richardson in that the claimed invention specifies using the hyperspectral exposure frame to determine a location of a critical tissue structure.  Richardson mentions medical imaging generically, but not the claimed specific process.  However, Butte, directed to emission for white and infrared light, teaches with respect to claim 13:
the instructions further comprise providing the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (¶¶ 0098–0100, application to labeling and imaging a tumor).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Richardson system to provide images for the Butte image processing, to diagnose and remove tumors.  Butte ¶ 0012.

Regarding claim 26, Richardson in view of Butte teaches the system of claim 25, wherein instructions further comprise:
receiving the location of the critical tissue structure from the corresponding system (Butte ¶¶ 0098–100, labeling a tumor),
generating an overlay frame comprising the location of the critical tissue structure within the scene (¶ 0167, fluorescent image); and
combining the overlay frame with a color image depicting the scent to indicate the location of the reagent within the scene (id., composite image).

Regarding claim 27, Richardson in view of Butte teaches the system of claim 26, wherein the critical tissue structure comprises one or more of . . . a tumor (Butte ¶¶ 0098–0100, application for tumor surgery).

Claims 18 and 28 are rejected under 35 U.S.C. § 103 as being unpatentable over Richardson in view of U.S. Patent Application Publication No. 2019/0125458 A1 (“Shelton”), which was listed on the 13 October 2020 Information Disclosure Statement and cited as a ‘Y’ reference in prosecution for corresponding International Application PCT/US2020/36152. 
Shelton shares common owner Cilag GmbH International with the present invention.  However, Shelton was published on 2 May 2019, before the earliest priority date of the present application of 20 June 2019, and so qualifies as prior art under 35 U.S.C. 102(a)(1).  Because Shelton does not share an inventor with the present application, it is presumed not to be based on a disclosure by an inventor of the present application under 35 U.S.C. § 102(b)(1).  Applicant may overcome the reliance on Shelton that was discloses within the grace period for the present application by filing an appropriate affidavit or declaration under 37 C.F.R. § 1.130.  See M.P.E.P. §§ 717, 2153.01, 2155.
Claims 18 and 28 are directed to two pixel arrays or sensors that can generate a three-dimensional image based on the sensed reflected electromagnetic radiation.  Richardson does not teach this limitation.  However, Shelton, directed to a surgical instrument, teaches with respect to 18, the method of claim 1,
wherein sensing the reflected electromagnetic radiation comprises sensing with a first pixel array and a second pixel array (¶ 1467, sensor has a plurality of pixel arrays)
such that a three-dimensional image can be generated based on the sensed reflected electromagnetic radiation (id., plurality of pixel arrays allows for a variety of extended utilities, such as three-dimensional imaging and dedicating pixels arrays to two different wavelengths).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Richardson system to use multiple pixel arrays for either of these asserted benefits in Shelton.

Regarding claim 28, Shelton teaches the system of claim 21, wherein the image sensor comprises a first image sensor and a second image sensor (¶ 1467, sensor has a plurality of pixel arrays)
such that the image sensor can generate a three-dimensional image (id., plurality of pixel arrays allows for a variety of extended utilities, such as three-dimensional imaging and dedicating pixels arrays to two different wavelengths).  It would have been obvious to one of ordinary skill in the art at the time of effective filing to build the Richardson system to use multiple pixel arrays for either of these asserted benefits in Shelton.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487